DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Figs. 3 and 4). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In regards to claim 10, the claim recites “the monitoring is performed even if one of … (ii) a sensing quality of the inclination variable undershoots a limiting value”.  Claim 2 recites “the monitoring is performed only if the inclination variable exceeds a limiting value”.  Claim 10 is dependent upon claim 2, and these limitations directly conflict with one another, as the inclination value must.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,938,346 (hereinafter Oliveira). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
In regards to claim 1:
Prior Art (Oliveira)
Current claims
6. A control unit configured to carry out a method for holding a vehicle at a standstill, the method comprising:
1. A method for holding a vehicle in a stationary state, the method comprising:
automatically holding the vehicle by a service brake in a first phase; and
The “first phase” portion of Oliveira could have happened before the engaging of the parking lock in the current claims, therefore this “first phase” does not cause the current claims to teach a different limitation than that taught in Oliveira.  Additionally, it would be expected that a vehicle has an automatic transmission if the vehicle has a parking lock, as manual transmission vehicles don’t have a parking lock.
the vehicle is held solely by the parking brake in a second phase
engaging one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission
wherein in the second phase, movement of the vehicle is monitored in sensor-based fashion and
automatically monitoring, at least temporarily, movement of the vehicle using a sensing device; and
the service brake is automatically activated as soon as unintentional movement of the vehicle is detected.
automatically activating a brake device of the vehicle to apply a braking force in response to the sensing device signaling a vehicle movement.


In regards to claim 11-12, the claims recite analogous limitations to that of claim 1, except that a control device comprises a memory and a processor (“A control unit” in Oliveira would comprise of a memory and processor) and are also rejected for similar reason(s) above.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al. (US 8938346; hereinafter Oliveira).
In regards to claim 1, Oliveira teaches of a method for holding a vehicle in a stationary state (Abstract), the method comprising: 
engaging one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission (Column 1 lines 20-30; Column 3 lines 49-60, Fig 2 Part 22; where a vehicle with an automatic transmission typically has a parking lock); 
automatically monitoring, at least temporarily, movement of the vehicle using a sensing device (Column 3 lines 49-60, Fig 2 Part 23, Column 2 lines 29-46); and 
automatically activating a brake device of the vehicle to apply a braking force in response to the sensing device signaling a vehicle movement (Column 3 lines 49-60, Fig 2 Part 24, Fig 3b, Column 4 lines 16-23, claim 1).
In regards to claim 3, Oliveira teaches of the method according to claim 1, wherein the monitoring is only performed after an ignition system of the vehicle is switched off (Column 2 lines 59-64).
In regards to claim 11 and 12, the claims recite analogous limitations to claim 1 except that a control device comprises a memory and a processor (Column 3 lines 30-49, Fig 1 Part 1; where a control unit comprises of a processor and memory).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Nakayama (US 2008/0086253).
In regards to claim 2, Oliveira teaches of the method according to claim 1.  
However, Oliveira does not teach of determining an inclination variable that represents an inclination of the vehicle 
wherein the monitoring is performed only if the inclination variable exceeds a limiting value.
Nakayama, in the same field of endeavor, teaches of determining an inclination variable that represents an inclination of the vehicle (Para 0052, 0078, and 0008)
wherein the monitoring is performed only if the inclination variable exceeds a limiting value (Fig 3 Part S04, Para 0078; where the monitoring of the speed doesn’t occur until the hill hold activation threshold value is met).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Oliveira, to include an inclination variable where the monitoring occurs if the inclination variable exceeds a limiting value, as taught by Nakayama, in order to determine the vehicle speed and acceleration according to the road surface inclination to allow the target braking force to be applied immediately (Nakayama Para 0017-0019).
In regards to claim 10, Oliveira in view of Nakayama teaches of the method according to claim 2, wherein the monitoring is performed even if one of (i) no value for the inclination variable can be sensed and (ii) a sensing quality of the inclination variable undershoots a limiting value (Nakayama Para 0214 and 0016).
The motivation of combining Oliveira and Nakayama is the same as that recited for claim 2.  
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Gibson et al. (US 20140243152; hereinafter Gibson)
In regards to claim 4, Oliveira teaches of the method according to claim 1.
However, Oliveira does not teach of the monitoring is performed only until a time limit is reached.
Gibson, in the same field of endeavor, teaches of the monitoring is performed only until a time limit is reached (Para 0069, 0066, 0081; where the duration of braking could also be applied to the monitoring of the movement of the vehicle, as this could be continued to be monitored until the braking operation is fully complete in Oliveira).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Oliveira, to include only monitoring until a time limit is reached, as taught by Gibson, in order to allow the vehicle to continue to brake and monitor the system over a period of time and be able to adjust the period time if the inclination changes (Gibson Para 0066).
In regards to claim 8, Oliveira in view of Gibson teaches of the method according to claim 4, the monitoring further comprising: 
monitoring rolling movement of the vehicle until the time limit is reached (Oliveira Column 2 lines 29-46, Column 3 lines 49-60; Gibson Para 0069, 0066, 0081; where the duration of braking could 
extending the time limit in response to the rolling movement exceeding a limiting value (Oliveira Column lines 29-46, Column 3 lines 49-60; Gibson Para 0069, 0066, 0081; where since fluctuations in the inclination can be determined, it can be determined that the vehicle is moving if the incline changes.  Therefore, when the predetermined amount of time changes due to changes in road grade, the predetermined amount of time is also extended when the vehicle moves past a certain speed).
The motivation of combining Oliveira and Gibson is the same as that in claim 4 above. 
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Kinder et al. (US 2018/0215355; hereinafter Kinder)
In regards to claim 5, Oliveira teaches of the method according to claim 1, wherein the [system] includes an electric parking brake (Column 3 lines 21-38, Fig 1).  
However, Oliveira does not teaches that the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle.
Kinder, in the same field of endeavor, teaches of the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle (Para 0010, 0073, Fig 6 Parts 250, 255, and 270).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric parking brake, as taught by Oliveira, to include being applied to at least one vehicle wheel when the brake device is activated, as taught by Kinder, in order to allow a rolling away of a vehicle to be avoided (Kinder Para 0010).
In regards to claim 6, Oliveira in view of Kinder teaches of the method according to claim 5, wherein the brake device includes a hydraulic service brake (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48), the activating further comprising: 
applying a hydraulic braking force to at least one vehicle wheel of the vehicle (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48).
In regards to claim 7, Oliveira in view of Kinder teaches of the method according to claim 6, further comprising: 
canceling the hydraulic braking force in response to the electrically generated braking force reaching a target braking force (Oliveira Column 3 lines 11-20, Column 3 lines 49-60; where the hydraulic braking force will be canceled if the vehicle is not rolling, therefore an applied electrically generated braking force meets a target amount to keep the vehicle from rolling).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Nakayama as applied to claim 2 above, and further in view of Gibson.
In regards to claim 9, Oliveira in view of Nakayama teaches of the method according to claim 2.  
However, Oliveira in view of Nakayama do not teach of sensing fluctuations in the inclination variable until a time limit is reached; and 
extending the time limit in response to the fluctuations exceeding a limiting value, 
wherein the monitoring movement of the vehicle is performed only until the time limit is reached.
Gibson, in the same field of endeavor, teaches of sensing fluctuations in the inclination variable until a time limit is reached (Para 0069, 0066); and 
extending the time limit in response to the fluctuations exceeding a limiting value (Para 0066, 0069), 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method according to claim 2, as taught by Oliveira in view of Nakayama, to include extending a time limit in response to fluctuations of an inclination, as taught by Gibson, in order to allow the vehicle to continue to brake and monitor the system over a period of time and be able to adjust the period time if the inclination changes (Gibson Para 0066).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maron et al. (US 20170305403) teaches of monitoring a parked vehicle for movement and reapplying a parking brake if conditions are met.  
Al-Regib et al. (US 20150344004) teaches of monitoring a vehicle after a parking request has been made where the vehicle can be stopped if the vehicle moves after the request.
Boll et al. (US 6679810) teaches of activating a hillholder if the parking brake is activated and the vehicle is traveling under a threshold speed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/12/2021